DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 06/06/2022 have been entered in the case. Claims 1-4, 7-9 are pending for examination; claims 11-14 are withdrawn and claims 5-6 and 10 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein widths of the dosing segments are dependent upon the medications, a concentration of the medication and a volumetric capacity of the substantially transparent vessel” of claims 1 & 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note: the limitation above shown in different embodiments in different figures.  However, the claimed invention in the claims 1 and 8 requires the features above must be included in one syringe unit device. 
Therefore, the limitations “a first visual dosing aid on a surface of the vessel, the first visual dosing aid being of a first color and being partitioned into a plurality of first dosing segments wherein each of the plurality of first dosing segments identifies a volume of the medication corresponding to one of a plurality of first sequential medication doses to be provided to a first patient wherein the first color is correlated to a size of the first patient; a second visual dosing aid on the surface of the vessel, the second visual dosing aid being of a second color and being partitioned into a plurality of second dosing segments wherein each of the plurality of second dosing segments identifies a volume of the medication corresponding to one of a plurality of second sequential medication doses to be sequentially provided to a second patient wherein the second color is correlated to a size of the second patient” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note: the drawings do not define/show that: a first visual dosing aid, a second visual dosing aid; plurality of first sequential medication doses to be provided to a first patient; wherein a first color is correlated to a size of the first patient; plurality of second sequential medication doses to be sequentially provided to a second patient;  wherein a second color is correlated to a size of the second patient. 
The limitation “wherein each of the dosing segments is of equal size” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note: the dosing segments 351A-359A or 351B-359B or 351-359 in Figs. 3B-3D are not shown in equal size, as required in the claimed invention. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 -4, 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 & 8 state that “wherein widths of the dosing segments are dependent upon the medication, a concentration of the medication and a volumetric capacity of the substantially transparent vessel” without providing any supporting interconnecting mechanical elements to get the result. 
Examiner acknowledges that the Fig. 3A shows that the label 300 includes widths of the dosing segments and name of the medications.  Meanwhile, the Fig. 3B shows that the labels 305 & 310 includes the widths of the dosing segment depended on the volume capacity (e.g. 10cc or 5cc).  In addition, para [0050] in the original specification describes that the higher concentration corresponding to smaller volumetric doses, or smaller band width, than the medication at a lower concentration.  
However, it is unclear to Examiner that the labels 300 (Fig. 3A), 310 & 305 (Fig. 3B) and the label (e.g. concentration of the medication, in para [0050]) are whether provide in one syringe unit device or multiple syringe devices.  Based on the claimed invention, all of the features (e.g. wherein widths of the dosing segments are dependent upon the medication, a concentration of the medication and a volumetric capacity of the substantially transparent vessel) are required to include in only one syringe unit device.  It is noted that the labels in Figs. 3A-3D can be provide in multiple syringe device.  No wherein the original specification describes that these labels above provided in one syringe unit. 
In addition, the Figs. 10A-10B show that a medication (i.e. Epinephrine), a concentration of the medication (i.e. 1mg/ml) and a volumetric capacity (i.e. 0.04-0.3 mL), however, the medicament (such as Epinephrine) and a concentration of the medication (i.e. 1mg/ml) have been assigned and displayed firmly, the medicament and the concentration do not change or alter with the dose segments.  In other words, the widths of the dosing segments are dependent upon the volumetric capacity (e.g. the amount of the dose drug is based on length or body weight of the patient) but the widths of the dosing segments are not dependent upon the medication and the concentration of the medication. 
In case that all the features, e.g., wherein widths of the dosing segments are dependent upon the medication, a concentration of the medication and a volumetric capacity of the substantially transparent vessel, being located in one syringe unit device, Applicant is requested to provide the figure to show all the limitations above in the one syringe unit device or a medicine dosing device. 
The disclosure lacks of providing the makings, e.g. widths of the dosing segment based on the medication or a concentration of the medication. For example: there is only one medication or same concentration of the medication located in the syringe. It is not clear how to make or use the invention because one having ordinary skill in the art would not know how are the width segments being changed and based on 3 factors, e.g. the medication, the concentration of the medication and the volumetric capacity, being marked on the surface of the syringe in one syringe unit device. 
One having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine what design to use.  Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include the makings, e.g. widths of the dosing segment based on the medication, a concentration of the medication and a volumetric capacity of the substantially transparent vessel, without undue experimentation due to the broad nature of the claims.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining the widths of the dosing segment based on the medication, a concentration of the medication and a volumetric capacity of the substantially transparent vessel in one syringe unit device, one could not make or use the invention without undue experimentation.
As noted above Applicant has provided no way to determine the widths of the dosing segments being depended upon to all the factors, e.g. the medication, the concentration of the medication and the volumetric capacity in one syringe unit device and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result and thus the invention is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the limitations “a first visual dosing aid on a surface of the vessel, the first visual dosing aid being of a first color and being partitioned into a plurality of first dosing segments wherein each of the plurality of first dosing segments identifies a volume of the medication corresponding to one of a plurality of first sequential medication doses to be provided to a first patient wherein the first color is correlated to a size of the first patient; a second visual dosing aid on the surface of the vessel, the second visual dosing aid being of a second color and being partitioned into a plurality of second dosing segments wherein each of the plurality of second dosing segments identifies a volume of the medication corresponding to one of a plurality of second sequential medication doses to be sequentially provided to a second patient wherein the second color is correlated to a size of the second patient” is unclear to Examiner that which element is considered as “a first visual dosing aid” for a first patient as shown in the figures; Which element is considered as “a second visual dosing aid” for a second patient as shown in the figures? Which elements is/are considered as “first dosing segments”, “second dosing segments”, “first sequential medication doses”, “second sequential medication”?  Is the “first sequential medication doses” whether same or different with the “second sequential medication”. 
Which color is “first color” being correlated to a size of the first patient? Which color is “a second color” being correlated to a size of the second patient? Can Applicant provide the picture to describe these features? Are “first visual dosing aid” and “second visual dosing aid” are separate or locaed in one unit of visual dosing aid? 
Applicant is requested to show every single feature above in the figures to clarify the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez (WO 2013/116353).
Regarding claim 1, Hernandez discloses a medicine dosing device 10 for delivering sequential doses of medication to a patient, the medicine dosing device 10 comprising: 
a substantially transparent vessel 30 for holding the medication therein, para [0024];
a visual dosing aid (labels 300, 310, 305 provide markings, as shown in Figs. 3A-3D) on a surface of the substantially transparent vessel, para [0032]; the visual dosing aid partitioned into a plurality of dosing segments (351A-359A on the label 310 for the 10cc device; or 351B-359B on the label 305 for the 5cc device, in Fig. 3B; or351-359 in Fig. 3C) wherein each of the plurality of dosing segments identifies a volume of the medication (e.g. each of the dosing segments represents for evert 10cc or 5cc in Fig. 3B; or each of the dosing segments correspond to the medication doses or volume of the medication in Fig. 3C) corresponding to one of a plurality of sequential medication doses to be provided to the patient; and 
wherein the visual dosing aid is printed on an outer surface of the medicine dosing device, (e.g. the markings are either directly imprinted, painted, etched, or stained on an inside outside surface of the medicine dosing device or a label or sleeve generated that can be affixed or placed over the outer surface of the medicine dosing device, para [0032]); 
wherein widths of the dosing segments are dependent upon the medication (name of the medication, as shown in Fig. 3A), a concentration of the medication (e.g. the widths of the color bands or the zones are determined based on the concentration of the medication, with the medication at a higher concentration corresponding to a smaller volumetric dose, or smaller band width than the medication at a lower concentration, para [0035]) and a volumetric capacity of the substantially transparent vessel (two different volumetric barrel capacities, the label size is either increased or decreased in both length and width to accommodate for the changes in the outer surface of the barrel, para [0033-0034].  
Regarding claim 2, wherein the visual dosing aid is of a color or pattern that is correlated to at least one physical characteristic of the patient, see abstract.  
Regarding claim 3, Hernandez discloses in the Figs. 3B-3C that wherein a first 351A/351B/351 of the plurality of dosing segments 351A-359A/351B-359B/351-359 corresponds to a first of the plurality of sequential medication doses, a second 352A/352B/352 of the plurality of dosing segments 351A-359A/351B-359B/351-359 corresponds to a second of the plurality of sequential medication doses, and a third 353A/353B/353 of the plurality of dosing segments 351A-359A/351B-359B/351-359 corresponds to a third of the plurality of sequential medication doses.  
Regarding claim 4, wherein the visual dosing aid is in the shape of a bar and each of the dosing segments is rectangular, see Figs. 3B-3D.  
Regarding claim 8, as best as understood, Hernandez discloses a medicine dosing device, in Fig. 3C comprising: Application No. 16/400,876Attorney Docket No. CRTA-012/01US 
a substantially transparent vessel 30 for holding a medication therein, para [0024]; 
a first visual dosing aid (bands colors 351-359 in Fig. 3C) on a surface of the vessel, the first visual dosing aid being of a first color (e.g. grey 351) and being partitioned into a plurality of first dosing segments (segments 351-359) wherein each of the plurality of first dosing segments identifies a volume of the medication corresponding to one of a plurality of first sequential medication doses to be provided to a first patient wherein the first color is correlated to a size/length of the first patient (e.g. the first patient’s length is falling within a predefined color-code range, for example: the grey color block, also see Fig. 6) and para [0036].  For example: if the length of the first patient falls within a grey color block, then the grey color band corresponding to the smallest dose of the medication for the first patient.
a second visual dosing aid (bands colors 352-359) on the surface of the vessel, the second visual dosing aid being of a second color (e.g. pink 352) and being partitioned into a plurality of second dosing segments; wherein each of the plurality of second dosing segments identifies a volume of the medication corresponding to one of a plurality of second sequential medication doses to be sequentially provided to a second patient wherein the second color (pink color) is correlated to a size/length of the second patient (e.g. the second patient’s length is falling within a predefined color-code range, for example: the pink color block, also see Fig. 6); and 
wherein the first visual dosing aid and the second visual dosing aid are printed on an outer surface of the medicine dosing device (e.g. the markings are either directly imprinted, painted, etched, or stained on an inside outside surface of the medicine dosing device or a label or sleeve generated that can be affixed or placed over the outer surface of the medicine dosing device, para [0032]); 
wherein widths of the plurality of first dosing segments and the plurality of second dosing segments are dependent upon the medication, a concentration of the medication and a volumetric capacity of the substantially transparent vessel, paras [0035-0036].  
Regarding claim 9, wherein the first visual dosing aid and the second visual dosing aid are each in the shape of a bar and wherein each of the first dosing segments and second dosing segments is rectangular.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Appelbaum (US 2016/0166776).
Regarding claim 1, Appelbaum discloses a medicine dosing device 400 for delivering sequential doses of medication to a patient, the medicine dosing device 400 comprising: 
a vessel/barrel of the syringe for holding the medication therein. It is well-known in the syringe art that the vessel formed of clear/transparent material to allow a user able to view a content inside the syringe;
a visual dosing aid 100/200/300/400 (in Figs. 1-4) on a surface of the substantially transparent vessel, the visual dosing aid 100/200/300/400 partitioned into a plurality of dosing segments (1-10ml) wherein each of the plurality of dosing segments identifies a volume of the medication corresponding to one of a plurality of sequential medication doses to be provided to the patient; and 
wherein the visual dosing aid 100/200/300/400 is printed on an outer surface of the medicine dosing device;
Note: the product-by-process limitation “printed” has not been given weight in determining the patentability of the device claim. See MEPE §2113.  The markings are printed on the label (visual dosing aid); wherein the label provides adhesive on an outer surface of the syringe.  Therefore, the markings of the visual dosing aid are also printed (indirectly) on the outer surface of the syringe.  However, it is well-known in the art that the markings are printed (directly) on the outer surface of the syringe (the medicine dosing device).  In addition, a person skilled in the art would recognize that the markings are printed directly on the outer surface of the syringe is equivalent to the markings are printed on the adhesive label on the syringe for the same purpose of guiding a user delivers correct-dose(s) of the drug.
wherein widths of the dosing segments are dependent upon the medication (Medicament name), a concentration of the medication 110/206/306 (e.g. Medicament concentration mg/ml shown in Figs. 1-4) and a volumetric capacity (10ml unit) of the substantially transparent vessel, paras [0014, 0036-0037].  
Regarding claim 2, wherein the visual dosing aid is of a color (based on international color-coding systems) or pattern (bar/markings) that is correlated to at least one physical characteristic of the patient, e.g. patient weight scale, para [0015].
Regarding claim 3, wherein a first (i.e. 1mL) of the plurality of dosing segments (1-10mL) corresponds to a first (i.e. 1mL) of the plurality of sequential medication doses (1-10mL), a second (i.e. 2mL) of the plurality of dosing segments (1-10mL) corresponds to a second (i.e. 2mL) of the plurality of sequential medication doses (1-10mL), and a third (i.e. 3mL) of the plurality of dosing segments (1-10mL) corresponds to a third (3mL) of the plurality of sequential medication doses (1-10mL).  
Regarding claim 7, wherein each of the dosing segments is of equal size.  
Regarding claim 8, as best as understood, Appelbaum discloses a medicine dosing device (syringe), comprising: Application No. 16/400,876Attorney Docket No. CRTA-012/01US 
a vessel/barrel of the syringe for holding a medication therein. It is well-known in the syringe art that the vessel formed of clear/transparent material to allow a user able to view a content inside the syringe;
a first visual dosing aid (the markings on label 100/200/300/400) on a surface of the vessel,
Note: Appelbaum states in the para [0015] that: international coding systems used for labels to indicate the type of medicament to be held in the syringe; and for the relationship between the volume indication scale and the patient weight scale to be a linear or non-linear relationship as determined by the recommended dosage characteristics of the medicament. For further explanation purpose, Examiner labels the marked-up Figure 1 below, each of dosing in the volume indication scale (1-10mL) labeled as color A-J.

    PNG
    media_image1.png
    354
    881
    media_image1.png
    Greyscale

 Appelbaum discloses the first visual dosing aid (e.g. a marking 1ml) being of a first color (e.g. a block color A, in the marked-up Fig. 1) and being partitioned into a plurality of first dosing segments (labeled as color A-J) wherein each of the plurality of first dosing segments (from 1-10ml) identifies a volume of the medication (1ml of the medication) corresponding to one of a plurality of first sequential medication doses (1-10ml for 10doses) to be provided to a first patient (5kg) wherein the first color is correlated to a size/weight of the first patient. For example: as seen in Fig. 1, if the size/weight of first patient is 5kg, then the dose is equal 1mL. 
Appelbaum discloses a second visual dosing aid (e.g. a marking at 2ml) on the surface of the vessel, the second visual dosing aid being of a second color  (e.g. a block color B) and being partitioned into a plurality of second dosing segments (5 dose segments, which is 2ml of each dosing segment) wherein each (2ml) of the plurality of second dosing segments (5 dosing segments) identifies a volume of the medication (2ml of each dose, or 5 doses total for 10mL volume medication) corresponding to one of a plurality of second sequential medication doses to be sequentially provided to a second patient (10kg) wherein the second color (color B in the marked up figure 1) is correlated to a size/weight/10kg of the second patient. For example: as seen in Fig. 1, if the size/weight of second patient is 10kg, then the dose is equal 2mL. Therefore, the next dose of the second patient is another 2ml, which is 4ml total of the volume of the medication. 
Appelbaum discloses that wherein the first visual dosing aid and the second visual dosing aid are printed on an outer surface of the medicine dosing device; 
Note: the product-by-process limitation “printed” has not been given weight in determining the patentability of the device claim. See MEPE §2113.  The markings (the first and second visual dosing aids) are printed on the label (visual dosing aid); wherein the label provides adhesive on an outer surface of the syringe.  Therefore, the markings of the visual dosing aid are also printed (indirectly) on the outer surface of the syringe.  However, it is well-known in the art that the markings are printed (directly) on the outer surface of the syringe (the medicine dosing device).  In addition, a person skilled in the art would recognize that the markings are printed directly on the outer surface of the syringe is equivalent to the markings are printed on the adhesive label on the syringe for the same purpose of guiding a user delivers correct-dose(s) of the drug.
Appelbaum discloses that wherein widths of the plurality of first dosing segments (every 1ml) and the plurality of second dosing segments (every 2ml) are dependent upon the medication (Medicament name), a concentration of the medication (Medicament concentration mg/ml) and a volumetric capacity (10ml total) of the substantially transparent vessel, also see para [0014, 0036-0037].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Appelbaum (US 2016/0166776) in view of Broselow (US 6,132,416).
Regarding claim 4, wherein the visual dosing aid is in the shape of a bar; with aspect to the limitation “each of the dosing segments is rectangular”, each of the dose segments is as a block/a spacing in between the two markings; however, it would have been an obvious matter of design choice to obtain each of dose segments formed of a rectangular, since applicant has not disclosed that the rectangular shape of each of the dose segments solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the spacing in between the two markings as shown in the prior art.  
In addition, Broselow discloses a visual dosing aid is printed on the outer surface of the syringe; the visual dosing aid partitioned into a plurality of dosing segments (e.g. blue, while, yellow, purple, red); wherein the visual dosing is in the shape of a bar, and each of the dosing segments is rectangular. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the visual dosing aid device of Appelbaum with providing each of the dosing segments formed in a rectangular shape, as taught by Broselow, in order to enhance a visual of the dosing segments to allow user see in better view.
Regarding claim 9, wherein the first visual dosing aid (the markings of 1ml-10ml) and the second visual dosing aid (the markings of 2, 4, 6, 8, 10 ml) are each in the shape of a bar.
With aspect to the limitation “each of the first visual dosing segments and second dosing segments is rectangular”, each of the dose segments is as a block/a spacing in between the two markings; however, it would have been an obvious matter of design choice to obtain each of dose segments formed of a rectangular, since applicant has not disclosed that the rectangular shape of each of the dose segments solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the spacing in between the two markings as shown in the prior art.  
In addition, Broselow discloses a visual dosing aid is printed on the outer surface of the syringe; the visual dosing aid partitioned into a plurality of dosing segments (e.g. blue, while, yellow, purple, red); wherein the visual dosing is in the shape of a bar, and each of the dosing segments is rectangular. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the visual dosing aid device of Appelbaum with providing each of the dosing segments (e.g. each of the first and second dosing segments) formed in a rectangular shape, as taught by Broselow, in order to enhance a visual of the dosing segments to allow user see in better view.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783